o Co NN DB A FF W NY

Ny hO NHN PO HN NN NO KR NR ee
oa nN HD wr FSF WH WH —=&§ DT CO S&S HN NH TA BF WY HO — OS

 

 

Case 3:20-cv-00172-MMC Document 11 Filed 01/15/20 Page 1 of 2

James C, Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHARON ZIEROTH, Case Number: 3:20-cv-00172-MMC

NOTICE OF MOTION AND MOTION FOR
SUMMARY JUDGMENT

Plaintiff,

vs.
Hearing Date: February 28. 2020, 9:00am
Location: Courtroom 7, 19" Fl., 450 Golden
Gate Ave, San Francisco, CA

Judge: Honorable Maxine Chesney

ALEX AZAR, in his capacity as Secretary of
the United States Department of Health and
Human Services,

Nem? Nee Nome Nee Nee ree Nee ree See” ee”

Defendants.

 

NOTICE OF MOTION AND MOTION

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on February 28, 2020 at 9:00am, pursuant to FED.R.CIv.P.
56, Plaintiff will move for summary judgment. This motion is based on the accompanying
memorandum of points and authorities and the exhibits and declaration attached thereto.

Plaintiff respectfully requests that the Court enter an Order granting summary judgment
that: 1) a continuous glucose monitor (CGM) is “primarily and customarily used to serve a
medical purpose” and is, therefore, covered “durable medical equipment”; 2) a continuous

glucose monitor is a “blood glucose monitor” within the meaning of 42 U.S.C. § 1395x(n) and is,

Page 1 of 2
Case No. 3:20-cv-00172-MMC Motion for Summary Judgment

 
oO OS YN HD HN F&F WY NH

So Ww NO WN BP BN NO NO Rm mmm ee ee lt

 

 

Case 3:20-cv-00172-MMC Document 11 Filed 01/15/20 Page 2 of 2

therefore, covered “durable medical equipment”; and 3) that CMS 1682-R, LCD L33822, and
Policy Article A52464 issued in violation of the notice and comment requirements of 42 U.S.C.
§ 1395hh(a)(2) and are therefore invalid. Accordingly, Plaintiff asks the Court to further issue
an Order directing the Secretary to approve Ms. Zieroth’s claim.

A proposed Order accompanies this motion.

Dated: January 15, 2020 Respectfully submitted,

PARRISH LAW OFFICES

/s/ James C. Pistorino
James C. Pistorino
Attorneys for Plaintiff

Page 2 of 2
Case No. 3:20-cv-00172-MMC Motion for Summary Judgment

 
